                                                                        JS-6

 1   Frank N. Lee, Esq. (SBN 122230)
 2   franknlee@gmail.com
     Law Office of Frank N. Lee
 3   3435 Wilshire Blvd., Suite 450
 4   Los Angeles, California 90010
     Telephone: (213) 487-9777
 5   Facsimile: (213) 487-9776
 6
     Attorney for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   SALT AND PEPPER CLOTHING, INC., Case No.: 2:18-cv-02677-RSWL-KS
12   a California Corporation,       The Honorable Ronald S. W. Lew, Presiding

13   Plaintiff,                                         ORDER ON STIPULATION FOR
                                                        DISMISSAL OF CASE PURSUANT
14
     v.                                                 TO FED. R. CIV. P. 41(a)(1)(A)(ii)
15

16   SAN JOY, INC., a California corporation;
     et al.,
17

18   Defendants.
19

20         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
21         1.      This Complaint is to be dismissed with prejudice; and
22         2.      The parties are to bear their own attorneys' fees and costs of suit as
23                 incurred against one another.
24         IT IS SO ORDERED.
25

26
     Dated: April 16, 2019                    By:       s/ RONALD S.W. LEW
                                                        HON. RONALD S.W. LEW
27                                                      U.S. DISTRICT COURT JUDGE
28
                                                    1

                              ORDER ON PARTIES’ STIPULATION TO DISMISSAL
